Citation Nr: 1710806	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  10-49 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease in the left hip (left hip disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1970 to August 1976 and from September 1976 to October 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  In pertinent part of that rating decision, the RO denied the claim for an increased evaluation in excess of 10 percent for left hip disability. 

In September 2011, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing at the RO.  A copy of the hearing transcript has been associated with the claims folder.  In August 2012, the case was remanded for further development.  

In a March 2016 rating decision, the RO granted service connection for limitation of flexion of the left thigh (hip) and other impairment of the left thigh (hip) and assigned noncompensable ratings effective October 30, 2015.  As the Veteran has not expressed satisfaction with the current ratings assigned for his left hip disability, the appeal continues.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

   "[O]nce the Secretary undertakes the effort to provide an examination when developing a service connected claim . . . he must provide an adequate one . . . ."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "[T]he final sentence of [38 C.F.R.] § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  This section states that joints "should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59.  Although the Veteran has been afforded VA and fee basis examinations in March 2010, May 2011 and October 2015, these examinations do not state that they performed the range of motion testing on both active and passive motion and in weight-bearing and non-weight-bearing.  The Veteran must be afforded a new examination to correct this deficiency.  Prior to arranging for the examination, the AOJ should ask the Veteran to identify any recent sources of treatment or evaluation he has received his bilateral hip disability and any other service-connected disability and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  

The Veteran's claim for a TDIU is inextricably intertwined with the claim for increase and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).    

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any recent sources of treatment or evaluation he has received for bilateral hip disability and for any other service-connected disability and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to address the current severity of his bilateral hip disability.  The claims file should be reviewed by the examiner in conjunction with the examination.  The examination must include range of motion testing done under active and passive motion and in weight-bearing and non-weight-bearing.  A notation must be made to indicate the types of testing done to ensure compliance with this directive.  

If the examiner is unable to conduct some or all of the required range of motion testing or concludes that some of the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should also comment on the extent to which the Veteran's service-connected bilateral hip disability affects his ability to secure and maintain employment.

Additionally, the examiner should provide a medical opinion as to the likelihood that, had the March 2010, May 2011 and October 2015 examinations been performed under active and passive motion and in weight-bearing and non-weight-bearing, the Veteran would have had worse left hip symptoms than reported in those examinations.  To the extent possible, the examiner should quantify how the results of the previous examinations would have changed, if at all.  

A rationale for all requested opinions shall be provided.  
If the examiner determines that an opinion cannot be rendered without result to mere speculation, he or she should explain why this is the case.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

3.  Review the examination report to ensure that it is in complete compliance with the remand instructions.  If not, take appropriate corrective action.

4.  After completing the requested actions and any additional notification and development deemed warranted, consider whether 1) referral for an extraschedular rating for the claim for increase for left hip disability under the provisions of 38 C.F.R. § 3.321(b) is warranted and 2) whether referral for a TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b) is warranted.   

5.  Readjudicate the claims.  If either remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




